MacIntyre, J.
A lottery ribbon was found in the home of John Smith. At this time the defendant Ball and four other persons were in the room where the ribbon was found. The evidence did not authorize a finding that the ribbon was the defendant’s or in his possession or control. The evidence as a whole failed to show that the defendant ■“did keep, maintain, and operate a lottery” as charged in the accusation, and the judge of the superior court erred in overruling and denying the writ of certiorari.

Judgment reversed.


Broyles, C. J., and Gardner, J., concur.

J. Wightman Bowden, John B. Strother, for plaintiff in error.
Bindley W. Camp, solicitor, John A. Boylcin, solicitor-general, Durwood T. Bye, contra.